NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 21-30068
                                                     21-30069
                Plaintiff-Appellee,
                                                D.C. Nos. 2:07-cr-00380-RSM-1
 v.                                                       2:07-cr-00426-RSM-1

CHARLES JAMES WILLIAMS,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Charles James Williams appeals from the

district court’s judgments revoking supervised release and challenges the 24-month

concurrent sentences imposed. Pursuant to Anders v. California, 386 U.S. 738

(1967), Williams’s counsel has filed a brief stating that there are no grounds for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. Williams has filed a

pro se supplemental opening brief, and the government has filed an answering

brief.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

Williams’s pro se arguments are not supported by the record or the law. His

arguments concerning his state court proceedings may not be raised in this appeal

from the revocation of his federal supervised release term. To the extent Williams

seeks to raise a claim of ineffective assistance of counsel, we do not reach that

claim on direct appeal. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th

Cir. 2011).

         The government’s motion to take judicial notice, and counsel’s motion to

withdraw, are GRANTED. All other pending motions are denied.

         AFFIRMED.




                                           2                         21-30068 & 21-30069